On Rehearing.
PROVOSTX, J.
[2-4] Upon reconsideration of this case, we have concluded that the accident resulting in the death of plaintiff’s child was attributable more to the negligence of the boy than to that of the defendant, if not entirely to the negligence of the boy in running out into the street from the sidewalk in the middle of a block right in front of the automobile. In fact, the only negligence which is positively proved against the plaintiff is in the fact that his son, who was running the automobile, was 17 years and 3 months old, instead of 18 years old, as required by the city ordinance. The traffic policeman at the corner saw nothing wrong with the car as it passed the corner 150 or 200 feet before reaching the place of the accident, and the occupants of the car testify it was moving slowly; and it would hardly have put on speed after passing the policeman, for it was to stop at the next corner to let off one of the passengers. The point of whether the lights were on is unimportant, as there was yet sufficient daylight for the lighting of the auto’s lights not to have been as yet necessary. The testimony leaves *982doubtful whether the lights were on or not. But we are satisfied that if they had not been on, and it had been dark enough for their not being on to be a noticeable fact, the policeman at the street corner, whose business it was to notice such things, would have noticed it. The boys, according to their own evidence, were standing on the sidewalk when the plaintiff’s boy joined them and at once kicked, or tagged, the Hammond boy, and then, in order to avoid the return kick or tag, which he had to expect, left the sidewalk and went into the street. He moved slowly, the Kelly boy says; but the other two boys say he ran, and one of them says it all happened just like a flash, and the probability is that the boy did run, and that, too, in the direction of the' automobile, and that it did happen all in an instant. The automobile is not shown to have been closer to the curb then it should have been. So far as blowing the horn is concerned, the horns of automobiles are not required to be blown midway of blocks, nor because boys or other children are seen on the sidewalk; and after the boy had left the sidewalk, and was running towards the automobile, there was no time to be blowing horns — none sufficient, in fact, even for putting on brakes. That the young chauffeur was experienced and strong, and that he did all that an older man could have done to avoid the accident after the danger had manifested itself, the evidence leaves no doubt. The experts admit that, when it comes to stopping an automobile within a given number of feet, it makes quite a difference whether the stop is being made by way of testing the possibilities in that regard, or is being made in an unexpected emergency. The negligence resulting from the violation of the -ordinance fixing the age of chauffeurs could serve as a ground of action only in the absence of contributory negligence on the part of the boy, or only if, after this contributory negligence had ceased, there had been a last clear chance of avoiding the accident, and under the circumstances there was no such chance. The foregoing was the appreciation of the facts by the learned trial judge; the case having been tried without a jury.
Judgment affirmed.
MONROE, C. J., and O’NIELL, J., dissent.